Title: From Thomas Jefferson to Patrick Gibson, 27 May 1805
From: Jefferson, Thomas
To: Gibson, Patrick,Jefferson, George


                  
                     Messrs. Gibson & Jefferson 
                     
                     Washington May 27. 05
                  
                  Having to remit the sum of 100. D. to Mr. John W. Eppes, and not certain of the safety of the post between him and Richmond, I have thought it better to deposit the sum with you subject to his order. I therefore inclose you a postnote of the Richmond bank in favor of W. A. Burwell & indorsed by him to yourselves, which be pleased to recieve & pay to the order of mr Eppes. Accept my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               